NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, parsing incoming logs before buffering to detect an error event, fatal event, or critical event and, in response, determining whether logs in the log buffer received prior to the event should be discarded and discarding them if the determination is affirmative, as outlined in claims 1, 13 and 18.
The prior art discovered and cited by the examiner did not contemplate discarding buffered log records in response to detecting a triggering event that was one of an error event, a fatal event, or a critical event. The prior art located by the examiner was entirely focused on preservation of log records in response to a triggering event and/or means and methods for controlling the granularity of the preserved logs for debugging or diagnostics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘243 to Loimuneva et al. discloses parsing incoming events from an application to detect a triggering event and, in response to a triggering event, storing the current contents of a cyclic buffer of events in a log file on a persistent memory. The size of the cyclic buffer is adjust dynamically and is based on various factors, including a temporal amount of data to store.
‘598 to Craggs discloses setting a different threshold/time to live for each type of incoming log. Logs are parsed as they arrive and stored to one or more buffers with a timestamp associated. When an error occurs the logs are written to a debugging memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113